 In the Matter of SHELL CHEMICAL COMPANYandOILWORKERSINTERNATIONAL UNION, formerly INTERNATIONAL ASSOCIATION OFOIL FIELD, GAS WELL AND.REFINERY WORKERS OF AMERICACase No. R-087.-Decided November R9, 1937Chemical Industral-T7ivest igatcon. of Representatives:controversy concern-ing representation of em ; luyees : rival organizations ; refusal by employer tonegotiate with petitioning union because of prior contract with craft unionsin one of three plants-UnitAppropriate for Collective Bargaining:dailypay-roll employees in three of employer's plants, exclusive of three craftgroups in one plant as to which the factors determinative of their inclusionor exclusionfrom said unit are evenly balanced ; where these factors areevenly balanced, the determining factor is the desire of the employees en-gaged in these crafts; as to these crafts the determination of the appropriateunit is made dependent upon the results of separate elections held among theemployeestherein-Representatives:proof of choice : signed petitionsdesignatingunion as bargaining representative-ElectionsOrdered:in three craft groups;certification of representatives withheld until results of elections in threecraft groups areknown-Certification of Representatives.Mr. John P. Jennings,for the Board.Mr. Cornelius B. deBruyn,of San Francisco, Cal., for the Company.Mr. Fred L. Phillips,of Long Beach, Cal., for Oil Workers Inter-national Union, Locals 5 and 128.Mr. Paul C. Huybrecht,of San Francisco, Cal., for the Council andInternational Association of Machinists.Mr.Amos H.Feely,of San Francisco, Cal., for International:Brotherhood of Electrical Workers.Miss Anne E. Freeling,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENTOF THE CASEOn July 21, 1937, Oil Workers International Union, Locals 5, and128, herein called the Oil Workers, filed with the Regional Directorfor the Twentieth Region (San Francisco, California) a petition,alleging that a question affecting commerce had arisen concerning therepresentation of employees of Shell Chemical Company, San Fran-cisco,California, herein called the Company, and requesting an in--259 260NATIONAL LABOR RELATIONS BOARDvestigation and certification of representatives pursuant to Section9 (c) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.On August 9, 1937, the National Labor RelationsBoard, herein called the Board, acting pursuant to Article III, Sec-tion 3, of National Labor Relations Board Rules and Regulations-Series 1, as amended, ordered an investigation and authorized theRegional Director to conduct it and to provide for an appropriatehearing upon due notice.°On September 13, 1937, the Regional Director issued a notice ofhearing to be held at San Francisco, California, on September 20,1937, copies of which were duly served upon the Company; uponthe Oil Workers; upon Contra Costa Metal Trades Council, hereincalled the Council, a labor organization claiming to represent em-ployees in the bargaining unit alleged in the petition to be appro-priate; upon International Association of Machinists, herein calledthe I. A. M.; and upon International Brotherhood of ElectricalWorkers, herein called the I. B. E. W., the two last-named labororganizations being constituents of the Council.Pursuant to notice, a hearing was held on September 20, 1937, atSan Francisco, California, before Clifford D. O'Brien, duly desig-nated by the Board as Trial Examiner.The Board, the Oil Work-ers, the Council, the I. A. M., and the I. B. E. W. were representedby counsel and the Company by its president, and all participatedin the hearing.Full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bearing on the issueswas afforded to all parties.No objections were made to the admis-sion of any evidence at the hearing.Upon the entire record in the case, the Board makes the follow-ing:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYShell Chemical Company was incorporated in Delaware, February18, 1929.Its stock is owned by De Bataafsche Petroleum Maats-tion,New York City, in equal amounts. The Company has noparent, subsidiary, or affiliated corporations.It has an office in SanFrancisco, and three plants located respectively at Shell Point, Mar-tinez, and Dominguez, all in the State of California.The Company manufactures and sells various products, the prin-'cipal ones being ammonia, sulphate of ammonia, benzol, carbon,secondary and tertiary butyl alcohol, methyl ethyl ketone, isopropylalcohol, acetone, diisopropyl ether, diacetone, and ammonium poly-:sulphide. DECISIONS AND ORDERS261The Company's purchases for the year 1936 amounted to $3,300,000,,ofwhich $140,000 were outside California.The Company sold dur-ing the year 1936, 102,201 tons of its products, of which 30,615 tonswere for shipment outside California.The products are distributedall over the world by ship, railroad, and truck.These products arefor the most part used as fertilizers, solvents, agricultural sprays, andas raw materials for other industries, such as the manufacture ofnitric acid.However, the chief customers outside California aresugar planters, lacquer manufacturers, and manufacturers of arti-ficial silk.The Company has sales agents at New York City; LosAngeles, San Francisco, Norwalk, and Hamilton City, California;Denver, Colorado; Tacoma, Washington; and in a number of foreigncountries.'II.THE ORGANIZATIONS INVOLVEDOilWorkers International Union is a labor organization affiliatedwith the Committee for Industrial Organization, admitting to mem-bership all persons working in the production, transportation, re-fining, and marketing of natural gas and petroleum products, andallied industries peculiar to the oil industry.Local No. 5, at Mar-tinez, admits to membership employees of the Company working atitsMartinez and Shell Point plants.Local No. 128, at Long Beach,admits to membership employees of the Company working at itsDominguez plant.Contra Costa Metal Trades Council is a labor organization af-filiated with the American Federation of Labor and is composed oflocals of several international craft unions also affiliated with theAmerican Federation of Labor.Of its constituents at the ShellPoint plant, the I. A. M., the I. B. E. W., and International Brother-hood of Boilermakers, Iron Shipbuilders, Welders and Helpers ofAmerica, herein called the Boilermakers, are concerned in the issuesinvolved in this case.The Council makes no contention as to mem-bership in the Martinez and Dominguez plants.III.THE QUESTION CONCERNING REPRESENTATIONPrior to May 26, 1936, the Company had executed separate agree-ments with several craft organizations affiliated with the AmericanFederation of Labor governing wages, hours, and working condi-tions of certain employees at its Shell Point plant.On May 26,1936, the Company entered into a written contract,2 governing wages,hours; and working conditions of all employees at its Shell Pointplant, with the Council, representing the I. A. M., the I. B. E. W.,the Boilermakers, International Union of Operating Engineers, and'Board's Exhibit No. 2.s Board's Exhibit No. 6. 262NATIONAL LABOR RELATIONS BOARDInternational Hod Carriers, Building and Common Laborers Unionof America.(The charters of the two last-named labor organiza-tions have singe been recalled for lack of membership.)This con-tract is terminable upon thirty days'notice.No such notice hasbeen given by any of the parties, although on April 29, 1937, theCouncil notified the Company that it desired to make certainamendments to the contract.The Council was thereupon informedthat the Company would not negotiate further with it until thequestion of the status of the Oil Workers was settled.In April and May 1937,the Oil Workers, claiming to representthe majority of daily pay roll employees at the Shell Point plant,requested the Company to negotiate a contract with it.This theCompany claimed it was unable to do in view of the contract it hadwith the Council purporting to apply to all the employees at theShell Point plant.However, the president of the Company, in May1937, said he was willing to bargain with whatever organizationrepresented the majority of his employees at the Shell Point plant,and agreedto the suggestion of the Oil Workers that the mattershould be submitted to the Board, the president of the Companyto refrain from negotiating with any representatives until the Boardshould determine the question,and then to be guided by the Board'sdecision.The Oil Workers thereafter decided, in accordance withthe requests of its members,that the daily pay roll employees at theShell Point plant should be included in one unit with the daily payroll employees at the Martinez and Dominguez plants.We find that a question has arisen concerning the representation ofemployees of Shell Chemical Company at its Shell Point,Martinez,and Dominguez plants.TV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION ONCOMMERCEWe find that the question concerning representation which hasarisen, in connection with the operations of-the Company describedin Section I above, has a close, intimate,and substantial relationto trade, traffic,and commerce among the several States, and tendsto lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE APPROPRIATE UNITThe Oil Workerscontendsthat all the daily pay rollemployeesof the production and operating units of the three plants constitute aunit appropriate for the purpose of collectivebargaining.Monthlypay i roll employees are engineers,chemists,administrators,clerks,foremen, and operators,and are not included becauseof their highlyspecialized training and closer relation to the management.None of DECISIONS AND ORDERS263,the unions herein involved claims to represent these monthly payroll employees.The Council contends that the machinists, electricians, and boiler-makers employed at Shell Point constitute three separate units ap-propriate for the purpose of collective bargaining (although it seeksto represent all three of these units jointly), and makes no contentionin regard to the other plants. It appears that there are no craftsmenat the Martinez and Dominguez plants. The Company has a contractwhereby it borrows such employees, when they are needed, from theguez.The president of the Company has expressed his willingness to bar.gain with one or several units, in accordance with whatever may be.the Board's decision.In view of these facts, and inasmuch as the Council has made no,claim to membership in the Martinez and Dominguez plants, it ap-pears that all the daily pay roll employees at the Shell Point plant,outside of the three craft groups, and all of the daily pay rollemployees at the other two plants belong together in a single unit.The history of collective bargaining at the Shell Point plant, asoutlined in Section III above, indicates that the Company bargainedoriginally with the separate craft organizations, and thereafter with-the Council, which represented the several craft groups and nego-tiated an agreement, the terms of which applied to all the employeesat the Shell Point plant.Since the Oil Workers made a claim torepresent the majority of the employees, the Company has refusedto bargain with any organization until the Board determines theproper bargaining representatives, thus leaving negotiations at astandstill.A number of employees who were, and still are, membersof the craft unions, signed the petitions designating the 'Oil Workersas their bargaining representative.It therefore appears that the considerations as to the unit or units to.which the craft groups should belong are sufficiently evenly balancedso that the determining factor should be the desires of the men_themselves.3As indicated in Section VI below, the evidence as totheir desires is conflicting.Consequently, elections in the threecraftgroups at the Shell Point plant become necessary. 'TheBoard's determination of the unit or units to which each of these-craft groups should belong will then depend upon the results of theelections which the Board will direct.Such of the three craft groupsas indicate a preference for representation by their respective craftunions will constitute separate units.However, this will not pre-clude the Council from being designated by the individual craft,.$SeeMatter of TheGlobeMachine and StamptingCo., 3 N L R. B 294.67573-38-vol iv-18 264NATIONAL LABOR RELATIONS BOARDunions as their joint representative to deal with the Company forthe purpose of collective bargaining.Such of the three craft groupsas indicate a preference for representation by the Oil Workers will beincluded within the same unit as the non-craft employees.VI. THE DETERMINATION OF REPRESENTATIVESThe Oil Workers, a few days before the hearing, circulated peti-tions 4 at all three plants which were signed by its members andother employees wishing to designate it as their bargaining repre--sentative.Approximately 231 out of 301 employees at Shell Pointsigned these petitions.About 24 of those signing were, and ap-parently still are,members of their respective' craft unions, but,signed the petitions apparently with the idea that a single bargain-ing unit would function more efficaciously.Approximately 41 out,of the 55 daily pay roll employees at the Martinez plant signedthese petitions.Although there was oral evidence at the hearingthat 77 out of 104 eligible employees signed the petitions at theDominguez plant, those petitions were not actually submitted inevidence, having been lost in the mails.However, the petitions from the Shell Point and Martinez plantswere put in evidence, with full opportunity afforded the Companyfor cross-examination with regard to their authenticity.The nameson these petitions were checked against pay rolls 5 submitted by theCompany.The petitions from the two plants contain enough signa-tures to constitute a majority of the eligible employees in the threeplants.More than half of those signing were members of the OilWorkers.Thus these petitions justify a certification by the Board.of the Oil Workers.But, since the limits of the unit to be repre-,sented by the Oil Workers will depend upon the results of the elec-tions held among the crafts, such certification will be withheld untilthose results are known.CONCLUSION OF LAWUpon the basis of, the foregoing findings of fact, and upon theentire record in the case, the Board makes the following conclusionof law :tation of employees of Shell Chemical Company, San Francisco,California, at its Shell Point, Martinez, and Dominguez plants withinthe meaning of Section 9 (c) and Section 2 (6) and (7) of theNational Labor Relations Act.a Board'sExhibit No. 11.Board's ExhibitsNos. 3 and 4. DECISIONSAND ORDERSDIRECTION OF ELECTIONS265By virtue of and pursuant to the power vested in the Nationallabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 1,as amended, it isDIRECTED that, as part of the investigation authorized by theBoard to ascertain representatives for collective bargaining with ShellChemical Company, elections by secret ballot shall be conductedwithin fifteen (15) days from the date of this Direction, under thedirection and supervision of the Regional Director of the TwentiethRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Section 9, of said Rules andRegulations, among the daily pay roll employees at the Shell Pointplant who fall within the groups described below and who were onthe pay roll of the Company as of July 21, 1937, excluding those whohave since quit or been discharged for cause :(a)Those employed as machinists, machinists' helpers, and ma--chinists' apprentices to determine whether they desire to be repre-sented by the International Association of Machinists, affiliated withthe American Federation of Labor, or Oil Workers InternationalUnion, affiliated with the Committee for Industrial Organization, forthe purpose of collective bargaining, or by neither ;(b)Those employed as electricians, electricians' helpers, and elec-tricians' apprentices to determine whether they desire to be repre-sented by the International Brotherhood of ElectricalWorkers,affiliated with the American Federation of Labor, or Oil WorkersInternationalUnion, affiliated with the Committee for IndustrialOrganization, for the purpose of collective bargaining, or by neither;(c)Those employed as boilermakers, boilermakers' helpers, andboilermakers' apprentices to determine whether they desire to berepresented by the International Brotherhood of Boilermakers, Iron.Shipbuilders,Welders and Helpers of America, affiliated with theAmerican Federation of Labor, or Oil Workers International Unionaffiliated with the Committee for Industrial Organization, for thepurpose of collective bargaining, or by neither.[SAME TITLE]AMENDMENT TO DIRECTION OF ELECTIONSDecember 11, 1937On November 29, 1937, the National Labor Relations Board,herein called the Board, issued a Direction of Elections in the above-entitled proceeding, the elections to be held within fifteen (15) days 266NATIONAL LABOR RELATIONS BOARDfrom the date of Direction, under the direction and supervison ofthe Regional Director for the Twentieth Region (San Francisco,California).The Board, having been advised that a longer periodis necessary, hereby amends the Direction of Election issued on No-vember 29, 1937, by striking therefrom, wherever they occur, thewords, "within fifteen (15) days from the date of this Direction,"and substituting therefor the words, "within twenty-five (25) days,from the date of this Direction."[SAME TITLE]SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESDecember 31, 1937STATEMENT OF THECASEOn July 21, 1937, Oil Workers International Union, Locals 5 and128, herein called the Oil Workers, filed with the Regional Directorfor the Twentieth Region (San Francisco, California) a petition al-leging that a question affecting commerce had arisen concerning therepresentation of employees of Shell Chemical Company, San Fran-cisco,California, herein called the Company, and requesting an in-vestigation and certification of representatives pursuant to Section9 (c) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.On August 9, 1937, the National Labor RelationsBoard, herein called the Board, acting pursuant to Article III,Section 3, of National Labor Relations Board Rules and Regula-tions-Series 1, as amended, ordered an investigation and authorizedthe Regional Director to conduct it and to provide for an appropriatehearing upon due notice.On September 13, 1937, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company;upon the Oil Workers; upon Contra Costa Metal Trades Council,herein called the -Council, a labor organization claiming to representemployees in the bargaining unit alleged in the petition to be appro-priate; upon International Association of Machinists, herein calledthe I. A. M.; and upon International Brotherhood of ElectricalWorkers, herein called the I. B. E. W., the, two last-named labor or-ganizations being constituents of the Council.Pursuant to the no-tice, a hearing was held on September 20, 1937, at San Francisco,California, before Clifford D. O'Brien, duly designated by the BoardasTrial Examiner.On November 29, 1937, the Board issued aDecision and Direction of Elections which provided that three elec- DECISIONS AND ORDERS267tions be held within fifteen (15) days of the date of the Direction.In its Decision the Board made no final determination as to the ap-propriate unit for the purpose of collective bargaining with theCompany.The Oil Workers had contended that all the daily payroll employees of the production and operating units of the threeplants of the Company constituted a single appropriate unit, andput in evidence petitions signed by a majority of the daily pay rollemployees of the three plants designating the Oil Workers as their,collective bargaining representative.The Council, however, contended that its three constituent unionsat the Shell Point plant, the I. A. M., the I. B. E. W., and Inter-national Brotherhood of Boilermakers, Iron Shipbuilders, Welders-andHelpers of America, herein called the Boilermakers, constitutedthree separate appropriate units (although it sought to represent all-three of these units jointly), and made no claim in regard to theother two plants.The Board stated that since either contentioncould be sustained, it would direct that separate elections be held forthe three described groups, and it would decide the issue on the basisof the preference indicated by the employees in the elections. Ittherefore directed that one election by secret ballot be held amongthe Company's machinists to determine whether they desired to berepresented by the I. A. M., the Oil Workers, or neither; that anotherbe held among the electricians to determine whether they desired tobe represented by the I.'B. E. W., the Oil Workers, or neither; andthat a third be held among the boilermakers to determine whetherthey desired to be represented by the Boilermakers, the Oil Workers,or neither, for the purpose of collective bargaining.In its Decision the Board stated that all the daily pay roll em-ployees at the Shell Point plant, outside of the three craft groups, andall the daily pay roll employees at the other two plants belongedtogether in a single unit.As to this unit, the Board stated that theOilWorkers had introduced satisfactory evidence of majority.Con-sequently, no election was necessary among these employees since theOilWorkers could be certified as their collective bargaining repre-sentative.However, since the limits of the unit to be represented bythe Oil Workers depended upon the results of the elections heldamong the craft groups, such certification was withheld until thoseresults were known.On December 11, 1937, the Board issued an Amendment to theDirection of Elections postponing the date thereof.Pursuant tothe Direction of Elections as amended, secret ballots were conductedon December 17, 1937, under the direction and supervision of theRegional Director for the Twentieth Region.Full opportunity wasafforded all, the parties to this investigation to participate in the con-duct of the secret ballots and to make challenges.On December 20, 268NATIONAL LABOR RELATIONS BOARD1937, the said Regional Director, acting pursuant to Article III,.Section 9, of National Labor Relations Board Rules and Regula-tions-Series 1, as amended, issued and duly served upon the partiesan Intermediate Report on the elections.No objections or exceptionsto the Intermediate Report were filed by any of the parties.As to the results of the secret ballots, the Regional Director reportedas follows :Machinists, machinists' helpers, and machinists' apprenticesTotal number of ballots counted------------------------------------------39,Total number of ballots for International Association of Machinists,A. F. of L------------------------------------------------------------ 36.Total number of ballots for Oil Workers International Union, C. I. 0-------3Total number of ballots for neither of the above--------------------------0Total number of blank ballots-------------------------------------------OrTotal number of void ballots---------------------------------------------6Total number of challenged ballots-------------------------------------- '-IElectricians, electricians' helpers, and electricians' apprenticesTotal number-of ballots counted----------------------------------------6Total number of ballots for International Brotherhood of Electrical Workers,A. F. of L-------------------------------------------------------------3Total number of ballots for Oil Workers International Union, C. I. 0--------2Total number of ballots for neither of the above--------------------------0Total number of blank ballots-------------------------------------------0Total number of void ballots---------------------------------------------0Total number of challenged ballots-------------------------------------- -Boilermakers, boilermakers' helpers, and boilermakers' apprentices''Total number of ballots counted-----------------------------------------7Total number of ballots for International Brotherhood of Boilermakers, IronShipbuilders,Welders and Helpers of America, A. F. of L----------------0Total number of ballots for Oil Workers International Union, C. I. O. ---7Total number of ballots for neither of the above--------------------------0Total number of blank ballots--------------------------------------------0Total number of void ballots---------------------------------------------0Total number of challenged ballots---------------------------------------01As the challenged ballots would not affect the result of this balloting they were notcounted.2 It was agreed beforehand by all the parties that the ballot of one employee who bad!been discharged, according to the Company, for cause, would be challenged and notcounted if be were not reemployed before the date of the election.Since he was not reem-ployed his challenged vote was not countedUpon the entire record in the case, the Boardmakesthe followingSUPPLEMENTALFINDING OFFACTWe find that the following groups of the employees of Shell Chem-ical Company constitute units appropriate for the purpose of collec-tive bargaining, and that such units insure to the employees of the DECISIONS AND ORDERS269'Company the full benefit of the right to self-organization and to,collective bargaining and otherwise effectuate the policies of the Act:(a)Machinists, machinists' helpers, and machinists' apprentices,at the Shell Point plant ;(b)Electricians, electricians' helpers, and electricians' apprentices,at the Shell Point plant; and(c)Production and operating employees on the daily pay rolls ofthe Company at its three plants, exclusive of those employees whofall within groups (a) and (b).Upon the basis of the, above finding of fact and upon the entirerecord in the case, the Board makes the following :SUPPLEMENTAL CONCLUSION OF LAWThe following employees of Shell Chemical Company constituteunits appropriate for the purpose of collective bargaining, within themeaning of Section 9 (b) of the National Labor Relations Act:(a)Machinists, machinists' helpers, and machinists' apprentices,at the Shell Point plant;(b)Electricians, electricians' helpers, and electricians' apprentices,at the Shell Point plant; and(c)Production and operating employees on the daily pay rolls ofthe Company at its three plants, exclusive of those employees whofall within groups (a) and (b).CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by the National Labor Relations Act, 49 Stat.449, and pursuant to Article III, Section 8, of National Labor Rela--tions Board Rules and Regulations-Series 1, as amended,IT IS HEREBY CERTIFIED that International Association of Machinistshas been designated and selected by a majority of the machinists,,machinists' helpers, and machinists' apprentices of Shell ChemicalCompany, San Francisco, California, employed at its Shell Pointplant, as their representative for the purpose of collective bargaining,and that, pursuant to the provisions of Section 9 (a) of the Act, In-ternational Association of Machinists is the exclusive representativeof all such employees for the purpose of collective bargaining in re-spect to wages, rates of pay, hours of work, and other conditions ofemployment; andIT IS HEREBY CERTIFIED that International Brotherhood of Electrical.Workers has been designated and selected by a majority of the elec-tricians, electricians' helpers, and electricians' apprentices of ShellChemical Company, San Francisco, California, employed at its ShellPoint plant, as their representative for the purpose of collective bar- 270NATIONAL LABOR RELATIONS BOARDgaining, andthat, pursuant to the provisionsof Section9 (a) of theAct, International Brotherhood of Electrical Workers is the exclusiverepresentative of all such employees for the purposeof collective bar-gaining in respect to wages, rates of pay, hours of work and otherconditionsof employment; andIT IS HEREBY CERTIFIEDthat Oil WorkersInternationalUnion hasbeen designated and selectedby a majorityof the production andoperating employees onthe daily payrolls ofShell Chemical Com-pany, SanFrancisco,California,employed atits three plants, ex--elusive ofmachinists,machinists'helpers,machinists' apprentices,electricians, electricians'helpers, and electricians' apprentices em-ployedat the Shell Point plant,as their representativefor the pur-pose of collectivebargaining, and that, pursuantto the provisionsof Section 9 (a) of theAct, Oil WorkersInternationalUnion is theexclusive representative of all such employees for the purpose ofcollective bargaining in respect to wages, rates of pay, hours of'work,and other conditions of employment.